Exhibit 10.1

 

 

AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

 

                                This AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is made and entered into as of the 12th day of
August, 2002, by and among Dover Downs Gaming and Entertainment, Inc. (the
“Borrower”) and Wilmington Trust Company, a Delaware banking corporation
(“WTC”), and PNC Bank, Delaware, a Delaware banking corporation (collectively,
the “Banks”) and WTC, as agent (the “Agent”).

 

                                WHEREAS, the Borrower, the Banks and the Agent
have entered into an Amended and Restated Credit Agreement, dated as of March
25, 2002 (the “Agreement”), pursuant to which the Banks agreed to make available
certain credit facilities to the Borrower; and

 

                                WHEREAS, the Borrower, the Banks and the Agent
desire to amend the Agreement as set forth herein.

 

                                NOW THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree to amend
the Agreement as follows:

 

                                SECTION 1.           Defined Terms.  Capitalized
terms used herein and not otherwise defined are used as defined in the
Agreement.

 

                                SECTION 2.           Amendments. Schedule I of
the Agreement is hereby amended and restated in its entirety to read as set
forth in Schedule I attached hereto.  Exhibit B-1 of the Agreement is hereby
amended and restated in its entirety to read as set forth in Exhibit B-1
attached hereto.  Section 2.10(c) of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

                                                “Each reduction in the Total
Commitment hereunder, other than the scheduled reductions of $5,000,000 as of
December 31, 2002 and $10,000,000 as of December 31, 2003, shall be made ratably
among the Banks in accordance with their respective Commitment Percentages.  The
Borrower shall pay to the Agent for the account of the Banks, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to the date of such termination or
reduction.  In connection with any reduction of the Total Commitment, the
Borrower shall make any prepayment required under Section 2.11(b).

 

--------------------------------------------------------------------------------


 

                                SECTION 3.           Binding Effect.  This
Amendment shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and assigns.

 

                                SECTION 4.           Execution in Counterparts. 
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Amendment by signing any such counterpart.

 

                                SECTION 5.           Agreement in Effect. 
Except as hereby amended, the Agreement shall remain in full force and effect.

 

                                SECTION 6.           Governing Law.  This
Amendment shall be governed by, and construed in accordance with, the laws of
the State of Delaware without regard to its principles of conflict of laws, all
rights and remedies being governed by Delaware’s substantive laws.

 

 

 

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the parties
hereto have duly executed this Amendment as of the date first above written.

 

 

 

 

 

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

 

 

 

 

By:

 /s/ Denis McGlynn

 

                Name: Denis McGlynn

 

                Title: President

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Agent and as a Bank

 

 

 

 

 

By:

 /s/ Michael B. Gast

 

                Name: Michael B. Gast

 

                Title: Vice President

 

 

 

 

 

 

 

PNC BANK, DELAWARE, as a Bank

 

 

 

 

 

By:

 /s/ Theodore J. Prushinski

 

                Name: Theodore J. Prushinski

 

                Title: Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

BANK AND COMMITMENT INFORMATION

Bank and Address

 

Commitment

 

Swing Line Commitment

 

 

 

 

 

 

 

Wilmington Trust Company 
121 South State Street 
Dover, DE19901 
Attn:  Commercial Banking Department

 

$45,000,000 through December 31, 2003 and $35,000,000 thereafter

 

$5,000,000

 

 

 

 

 

 

 

PNC Bank, Delaware
222 Delaware Avenue 
18th Floor 
Wilmington, DE  19801 
Attn:  Theodore J. Prushinski

 

$15,000,000 through December 31, 2002 and $10,000,000 thereafter

 

 

 

 

 

 

 

 

 

 

 

$60,000,000 through December 31, 2002, then $55,000,000 through December 31,
2003, and $45,000,000 thereafter

 

 

 

 

 

 

--------------------------------------------------------------------------------